DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 10/12/21 has been acknowledged.
Applicant amended Specification of the application to overcome its objection presented by a Non-Final Rejection mailed 07/22/21.
Applicant amended Claims 2-5, 7-9, 11, and 14, in order to overcome objections to some of these claims and/or rejections under 35 U.S.C. 112(b) made by the Non-Final Rejections (for Claims 7-11).
Examiner notes that the amended specification, as well as original drawings are accepted, and Examiner is aware of a foreign propriety of the current application.

Status of Claims
Claims 15-16, 19-25, and 30-35 were cancelled by Applicant.
Claims 1-14, 17-18, and 26-29 are examined on merits herein.

Allowable Subject Matter
Claims 1-14, 17-18, and 26-29 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reason for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious either such limitations of Claim 1 as: “in the first stack, recess depths of neighboring ones of the contact plugs varies monotonically in the first direction, the recess depths measured from a top surface of a corresponding one of the conductive patterns, in the second stack, recess depths of neighboring ones of the contact plugs varies monotonically in the first direction, the recess depths measured from a top surface of a corresponding one of the conductive patterns, and recess depths vary to have an inflection between contacts neighboring one another in the first and second stack”, in combination with other limitations of the claim.
Re Claim 17: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitations as: “a recess depth of each of the first contact plugs varies monotonically in a stacking direction of the conductive patterns, the recess depth measured from a top surface of a corresponding one of the conductive patterns of the first stack, a recess depth of each of the second contact plugs varies monotonically in a stacking direction of the conductive patterns, the recess depth measured from a top surface of a corresponding one of the conductive patterns of the second stack, and recess depths of adjacent ones of the first and second contact plugs vary to have an inflection, the recess depths of adjacent ones of the first and second contact plugs measured from a top surface of a corresponding one of the conductive patterns”, in combination with other limitations of the claim.
Re Claim 26: the prior art of record, alone or in combination, fail to anticipate or render obvious such limitations as: “a difference between recess depths of the bottom surfaces of the third and fourth contact plugs is less than a difference between recess 
Re Claims 2-14, 18, and 27-29: Claims 2-14, 18, and 27-29 are allowed due to dependency on one of independent Claims 1, 17, or 26.

The prior art of record include: Kim et al. (US 2017/0117222), Okawa et al. (US 2017/0077026), Lim et al. (US 9,711,603), and Yada et al. (US 2015/0179660). 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/16/21